Exhibit 10.1

AMENDMENT TO ESCROW AGREEMENT

This AMENDMENT TO ESCROW AGREEMENT (this “Amendment”) is made as of July 27,
2012, by and among O’Donnell Strategic Industrial REIT, Inc., (the “Company”),
SC Distributors, LLC (the “Dealer Manager”) and UMB Bank, N.A., as escrow agent
(the “Escrow Agent”). The Company, the Dealer Manager and the Escrow Agent are
collectively referred to as the “Parties.”

WHEREAS, the Parties desire to amend the Escrow Agreement dated as of June 6,
2011 by and among the Parties and the Escrow Agent (the “Agreement”) to allow
for the use of subscription proceeds from the Company’s executive officers and
directors, the Company’s advisor (“Advisor”) and any of the Company’s or the
Advisor’s affiliates to be included in the Required Capital (as defined in the
Agreement).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1. Section 3.(a) is amended by deleting the current Section 3.(a) in its
entirety and substituting the following in lieu thereof as the new
Section 3.(a), which shall read in full as follows:

“3. (a) Subject to the provisions of paragraph 3 below, if at any time prior to
the close of business on the fourth business day following the date that is the
one year anniversary of the commencement of the Offering (such date the
Expiration Date), the funds received by the Escrow Agent that have cleared
normal banking channels and are in the form of cash (“Collected Funds”) in the
Escrow Account are equal to or greater than $2,000,000, exclusive of (i) any
subscription proceeds received from Pennsylvania Subscribers and (ii) any
subscription proceeds received from Tennessee Subscribers (the “Required
Capital”), the Escrow Agent shall promptly notify the Company and instruct the
Dealer Manager, or its agent, to deliver an executed IRS Form W-9 for each
Subscriber (other than any Pennsylvania Subscriber or Tennessee Subscriber).
Thereafter, upon receiving written instruction from the Company, the Escrow
Agent shall (x) disburse to the Company, by check or wire transfer, the
Collected Funds in the Escrow Account representing the principal amount of the
gross subscription payments from Subscribers received by the Escrow Agent
(excluding any such funds received from Pennsylvania Subscribers and Tennessee
Subscribers), and (y) within five business days after the first business day of
the succeeding month, disburse to such Subscribers (other than any Pennsylvania
Subscribers and Tennessee Subscribers), or the Company, as applicable, any
interest thereon pursuant to the provisions of paragraph 3(h). After such time,
(I) the Escrow Account shall remain open and the Company shall continue to cause
subscriptions for Stock that are received from Pennsylvania Subscribers and
Tennessee Subscribers to be deposited therein until the Company informs the
Escrow Agent in writing to close



--------------------------------------------------------------------------------

the Escrow Account, and (II) any subscription documents and instruments of
payment received by the Escrow Agent from Subscribers other than Pennsylvania
Subscribers and Tennessee Subscribers shall be forwarded directly to the
Company. After the satisfaction of the aforementioned provisions of this
paragraph 3(a), in the event the Company receives subscriptions made payable to
the Escrow Agent (other than subscriptions that are received from Pennsylvania
Subscribers and Tennessee Subscribers), subscription proceeds may continue to be
received in the Escrow Account generally, but to the extent such proceeds shall
not be subject to escrow due to the satisfaction of the aforementioned
provisions of this paragraph 3(a), such proceeds are not subject to this Escrow
Agreement and at the instruction of the Company to the Escrow Agent shall be
transferred from the Escrow Account or deposited directly into, as the case may
be, a commercial deposit account in the name of the Company with the Escrow
Agent (the “Deposit Account”) that has been previously established by the
Company, unless otherwise directed by the Company.”

2. Capitalized terms used herein and not otherwise defined shall have the
meanings given to such terms in the Agreement.

3. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same agreement. The counterparts may be delivered by facsimile.

4. This Amendment shall be binding upon, and inure to the benefit of, the
Parties hereto and their respective successors and assigns.

5. Except as specifically amended hereby, the Agreement shall remain unchanged
and in full force and effect.



--------------------------------------------------------------------------------

Agreed to as of the 27th day of July, 2012.

 

O’DONNELL STRATEGIC INDUSTRIAL REIT, INC. By:  

/s/ Douglas D. O’Donnell

  Douglas D. O’Donnell, Chief Executive Officer SC DISTRIBUTORS, LLC By:  

/s/ Patrick J. Miller

  Patrick J. Miller, President

The terms and conditions contained above are hereby accepted and agreed to by:

UMB Bank, N.A., as Escrow Agent

 

By:  

/s/ Lara L. Stevens

Name:  

Lara L. Stevens

Title:  

Vice President